DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/26/22. The applicant has overcome the 35 USC 112 rejections, and the 103 rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 8 and 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/21.
Claims 1-3, 5-7 and 9-10 remain active; and claim 4 has been cancelled. 

Claim Objections
Claims 1-7 and 9-10 are still objected to because of the following informalities: all abbreviated terms (i.e., “PEFC”) must be changed to their non-abbreviated form and/or expanded nomenclature/terminology as to have a clear understanding of the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al 2018/0294500 in view of either: (a) Niu et al 2006/0188774, or (b) Sridhar 2006/0040168, and further in view of the publication JP 2017-212177 (herein called JP’177).

As to claims 1, 3 and 5-7:
Yang et al disclose that it is known in the art to make a solid polymer electrolyte fuel cells (also known as proton exchange membrane fuel cells) (0003) employing a proton conducting, solid polymer membrane electrolyte between two electrodes (i.e., a cathode and an anode); appropriate catalyst compositions (typically supported platinum or platinum alloy compositions) are employed at each electrode to increase the reaction rate. Yang et al disclose that a structure comprising a membrane electrolyte sandwiched between these two electrodes is known as a membrane electrode assembly (MEA) (0003). Yang et al disclose porous gas diffusion layers (GDLs) are employed adjacent the two electrodes to assist in diffusing the reactant gases evenly to the electrodes; an anode flow field plate and a cathode flow field plate are provided adjacent the anode and cathode GDLs respectively to distribute reactants to the respective electrodes (0003).
As to claim 2:
Yang et al disclose porous gas diffusion layers (GDLs) are employed adjacent the two electrodes to assist in diffusing the reactant gases evenly to the electrodes; an anode flow field plate and a cathode flow field plate, each comprising numerous fluid distribution channels for the reactants, are provided adjacent the anode and cathode GDLs respectively to distribute reactants to the respective electrodes and to remove by-products of the electrochemical reactions taking place within the fuel cell (0003).
As to claims 9-10:
	Yang et al disclose the solid polymer electrolyte fuel cell comprising the electrolyte comprising an electrolyte ionomer, a cathode comprising a cathode catalyst and cathode ionomer, and an anode comprising an anode catalyst and anode ionomer (0013; see CLAIM 1). 
Yang et al teach a solid polymer fuel cell according to the foregoing description. However, the preceding reference does not expressly disclose the specific nanowire electrode/nanowire component(s).
As to claims 1, 6-7 and 9-10:
	In this respect:
(a) Niu et al disclose that it is known in the art to make a fuel cell (Abstract) including a membrane electrode assembly comprising nanowire-based electrodes (Abstract; 0003; 0012; 0042; FIGURE 4B)

    PNG
    media_image1.png
    373
    405
    media_image1.png
    Greyscale

(b) Sridhar discloses that it is known in the art to make a fuel cell (0003) including an electrolyte, a first electrode and a second electrode wherein at least the first electrode comprises a nanostructured material such as a nanowire (Abstract; 0002; 0013-0014; 0015-0017; 0020; see Figure 4B).

    PNG
    media_image2.png
    205
    223
    media_image2.png
    Greyscale

	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific nanowire electrode/nanowire component of either Niu et al or Sridhar as the electrode(s) in the fuel cell of Yang et al because: (a) Niu et al teach that their invention provides a novel nanowire composite membrane electrode assembly/catalyst support assembly that provides a highly porous material with a high surface area, a high structural stability and a continuum structure, thereby maximizing catalyst utilization, catalyst accessibility, and electrical and ionic connectivity to improve the overall efficiency of fuel cells, at a lower cost; and/or (b) Sridhar teaches that if one or both electrodes in the fuel cell are formed from nanostructured material, then the surface area between the electrolyte and the electrode contacting the electrolyte surface is increased compared to thin film electrodes wherein the increased surface area results in more phase boundary regions which allows more oxygen to diffuse through the electrolyte, thereby increasing the power density (i.e., watts/cm2) of the fuel cell and decreases the cost per watt of the fuel cell. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	In addition, none of the preceding reference expressly disclose the specific first electrode having the coaxial structure/component. 


As to claim 1:
In this respect, JP’177 discloses that it is known in the art to make a solid polymer electrolyte fuel cell with a membrane electrode assembly/joint provided coaxially with the conductive porous body 12 so as to cover the outer peripheral surface of the conductive porous body (Abstract; 0014-0020; see 1st Embodiment; FIGURES 1-4). In this case, the teachings of JP’177 readily envision the structural aspect of forming an electrode having a coaxial component/structure as instantly claimed. 

    PNG
    media_image3.png
    447
    509
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    443
    506
    media_image4.png
    Greyscale

	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific first electrode having the coaxial structure/component of JP’177 in the electrode of, or as part of the electrode of Yang et al, Niu et al and Sridhar because JP’177 teaches that the specifically coaxial structure of the fuel cell electrode assists in covering, protecting and supporting outer peripheral surface of the conductive porous body, thereby providing a high current collection efficiency and achieving satisfactory power generation even under operation without humidification while providing mechanical stability of the polymer electrolyte fuel cell.  In this regard, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode (i.e., coaxial) is critical. In re  Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid , 73 USPQ 431.(See MPEP 2144.04 [R-1] Legal Precedent as Source of Supporting Rationale). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claim have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that applicant’s argument regarding the coaxial nature/shape of the first electrode/nanowire component has been positively addressed in the prior art rejection, supra, with the direct teachings of JP’177. 
Although believe unnecessary due to the new grounds of rejection, the examiner wishes to briefly address applicant’s arguments concerning the “proton conducting” nature of the first electrode/nanowire component. Concerning this matter, applicant has made the allegation that “the nanowires, as disclosed by Niu, are not proton conducting in the claimed fashion” and “Sridhar fails to teach or suggest a first electrode that includes…a first coaxial proton conducting nanowire”. In reply, the examiner strenuously but respectfully asserts that the present claims fail to define the specific degree or magnitude of proton conduction attributable to applicant’s electrode/nanowire component; and further, that applicant has not yet come forward with objective or sound evidence to show that the electrode/nanowires elements of Niu and Sridhar are 100 % incapable of conducting proton, or cannot provide proton conductivity at all; that is to say, to show that the electrode/nanowires elements of Niu and Sridhar are protonically-nonconductive. Since the present claims fail to positively stipulate the degree of proton conduction which is necessary in applicant’s polymer electrolyte fuel cell to achieve applicant’s intended operation, it is deemed that the electrode/nanowires elements of Niu and Sridhar exhibit, at a minimum, certain degree of proton conduction which is sufficient to satisfy applicant’s broadly claimed requirement of “proton conducting”. Unless applicant clearly sets forth the specific degree of proton conductivity which is necessary: (i) to operate applicant’s intended fuel cell system and (ii) to differentiate from the materials of Niu and Sridhar, it can be fairly asserted that the electrode/nanowires elements of Niu and Sridhar would not cause catastrophic, deleterious or detrimental effects to the fuel cell of Yang et al. That said, applicant is encouraged to come forward with objective or sound evidence to demonstrate that the electrode/nanowires elements of Niu and Sridhar are 100 % incapable of conducting any protons at all. Further, the examiner also asserts that it is not enough that applicant's representative personally believes that the prior art’s electrode nanowires are not proton conductive. That is to say, the arguments of counsel cannot take the place of evidence in the record. An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of inherent anticipation or obviousness (See MPEP 716.01 and 2145: Consideration of Applicant's Rebuttal Arguments). Put differently, a statement or argument by the attorney is not factual evidence. (See MPEP 716.01 and 2145 Consideration of Applicant's Rebuttal Arguments). In short, appellant 's position on that point rests entirely upon unsupported attorney argument. In re Geisler, 116 F.3d at 1471 (argument of counsel cannot take the place of evidence). Succinctly stated, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727